Foster Wheeler [logo1.jpg]
 
Exhibit 10.1


FIXED TERM EMPLOYMENT AGREEMENT
 

 
This Employment Agreement (“the Agreement”) dated as of              ,2008 is
between FOSTER WHEELER CONTINENTAL EUROPE SRL (“the Company” or “the Employer”)
and Mr. UMBERTO DELLA SALA (“the Executive”).
 
By executing this agreement the Company and the Executive agree as follows.


Type of employment: fixed-term contract, pursuant to Article 10, Paragraph 4,
Law Decree n. 368 of 6 September 2001, as modified by Law n. 247 of 24 December
2007.


Starting date and duration of employment: from       1st, 2008 to December 31th,
2011.


Anticipated termination of the contract: it is expressely agreed that in
derogation of the provisions of the Italian Law currently applicable to the
fixed-term labour relationship, the Executive shall be entitled to terminate the
employment with the Company at any time during the term of the Agreement by
giving a four months’ notice starting from the receipt by the Company of
Executive’s resignation letter and without any penalties for the Executive.


Role
 
Executive
     
Applicable National Contract:
 
CCNL per i Dirigenti di Aziende Produttrici di Beni e Servizi (“the National
Contract”)
     
Annual Gross Salary:
 
Euro 195.000,00.=
       
“Overall Minimum Guaranteed Salary” according to the National Contract :
 
Euro 55.000,00.=
 

 
The annual Gross Salary is fixed and not subject to adjustements for the entire
duration of the Agreement.
 
In particular the balance between the Annual Gross Salary paid to the Executive
and the “Overall Minimum Guaranteed Salary” provided for by the National
Contract will absorbe future salary increases which may become due by law and/or
as a result of future renewals of the National Contract.


Other Benefits: in addition to the benefits provided by the National Contract
and in accordance with Company’s Policies and Procedures, the Executive shall
have the right to benefit of the “Cassa Tutela” Health Insurance Policy,
supplemental to FASI, and shall be assigned a Company car of “C Category” for
mixed use.
 
Foster Wheeler [logo3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Foster Wheeler [logo2.jpg]


Protection of Confidential Information; Non-Competition and Non-Solicitation.
 
1.1 Confidential Information. The Executive acknowledges that the Executive’s
services will be unique, that they will involve the development of Employer
subsidized relationships with key customers, suppliers, and service providers as
well as with key Employer employees and that the Executive’s work for the
Employer will give the Executive access to highly confidential information not
available to the public or competitors, including trade secrets and confidential
marketing, sales, product development and other data and information which it
would be impracticable for the Employer to effectively protect and preserve in
the absence of this Section 1.1 and the disclosure or misappropriation of which
could materially adversely affect the Employer. Accordingly, the Executive
agrees:
 
1.1.1 except in the course of performing the Executive’s duties for the Employer
or in case of information which is or will become known to the public, not ant
any time, whether before, during or after the Executive’s employment with the
Employer, to divulge to any other entity or person any confidential information
acquired by the Executive concerning the Employer’s or its subsidiaries’ or
affiliates’ financial affairs or business processes or methods or their
research, development or marketing programs or plans, or any other of its or
their trade secrets. The foregoing prohibitions shall include, without
limitation, directly or indirectly publishing (or causing, participating in,
assisting or providing any statement, opinion or information in connection with
the publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial. In the event that the
Executive is requested or required to make disclosure of information subject to
this Section 1.1.1 under any court order, subpoena or other judicial process,
then, except as prohibited by law, the Executive will promptly notify the
Employer, take all reasonable steps, requested by the Employer, to defend
against the compulsory disclosure and permit the employer to control with
counsel of its choice any proceeding relating to the compulsory disclosure. The
Executive acknowledges that all information, the disclosure of which is
prohibited by this section, is of a confidential and proprietary character and
of great value to the Employer and its subsidiaries and affiliates;
 
1.1.2 to deliver promptly to the Employer on termination of the Executive’s
employment with the Employer, or at any time that the Employer may so request,
all confidential memoranda, notes, records, reports, manuals, drawings,
software, electronic/digital media records, blueprints and other documents (and
all copies thereof) relating to Employer’s (and its subsidiaries’ and
affiliates’) business and all property associated therewith, which the Executive
may then possess or have under the Executive’s control.
 
1.2 Employer Protections. In consideration of the Employer’s entering into this
Agreement, the Executive agrees that at all times during the duration and
thereafter for the time period described hereinbelow, the Executive shall not,
directly or indirectly, for Executive or on behalf of or in conjunction with,
any other person, company, partnership, corporation, business, group, or other
entity (each, a “Person”):
 
 
 

--------------------------------------------------------------------------------

 
 
Foster Wheeler [logo2.jpg]
 
1.2.1 Non-Competition: until the first anniversary of the Date of expiry of the
Agreement or termination of Executive’s employment for any reason (“Date of
Termination”), engage in any activity for or on behalf of a Competitor, as
director, employee, shareholder (excluding any such share holding by the
Executive of no more than five percent (5%) of the shares of common stocks of a
publicly traded company), consultant or otherwise, which is the same as or
similar to activity in which Executive engaged at any time during the last two
(2) years of employment by the Employer; notwithstanding the foregoing, although
the intent of the parties is to have a global, worldwide non-compete, solely in
the event a court holds that the foregoing global non-compete is unenforceable
due to its scope, the Executive voluntarily agrees to be subject to a revised
non-compete which instead covers any activity which is the same as or similar to
activity in which Executive engaged at any time during the last two (2) years of
employment by the Employer within the territory of the European Union, Saudi
Arabia and Singapore;
 
1.2.2 Non-Solicitation: until the second anniversary of the Date of Termination:
 
(i) Of Employees: call upon any Person who is, at such Date of the Executive’s
termination of employment, engaged in activity on behalf of the Employer or any
subsidiary or affiliate of the Employer for the purpose or with the intent of
enticing such Person to cease such activity on behalf of the Employer or such
subsidiary or affiliate; or
 
(ii) Of Customers: solicit, induce, or attempt to induce any customer of the
Employer to cease doing business in whole or in part with or through the
Employer or a subsidiary or affiliate, or to do business with any Competitor.
 
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Employer. For
purposes of this Agreement, “a material line of business conducted by the
Employer” means an activity of the Employer generating gross revenues to that
entity of more than twenty-five million dollars (US$25,000,000) in the
immediately preceding fiscal year of the respective entity.
 
1.2.3 Consideration from Employer for Entering into the Non-Compete and
Non-Solicitation. As consideration for agreeing to the restrictive covenants set
forth in paragraphs 1.2.1 and 1.2.2 immediately above (the “Consideration”), the
Employer agrees to pay the Executive, the following:
 
(A) a payment equal to € 58,500 (i.e., 30% of Executive’s Annual Gross Salary)
to be made on the first day of the month immediately following the month which
includes Executive’s Date of Termination or within ten (10) days thereof; and
 
(B) another payment equal to € 19,500 (i.e., 10% of Executive’s Annual Gross
Salary) to be paid on the one-year anniversary of the payment date under clause
(A) immediately above.
 
It is understood that the payments under this Paragraph 1.2.3 are in addition
to, and not in lieu of, any other payments due to the Executive under this
Agreement. Notwithstanding the foregoing, the Employer shall not be required to
make any payments hereunder if the Executive commits a breach or threatens to
breach any of the provisions of Paragraph 1.2.1 and 1.2.2 immediately above.
 
 
 

--------------------------------------------------------------------------------

 
 
Foster Wheeler [logo2.jpg]
 
1.3 Remedies and injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Section 1.1 or 1.2 hereof, the
Employer shall have the right and remedy to have the provisions of this
Agreement specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Employer in addition to money damage and that money
damages alone will not provide a complete or adequate remedy to the Employer, it
being further agreed that such right and remedy shall be in addition to, and not
in lieu of, any other rights and remedies available to the Employer under law or
in equity.
 
1.4 Severability. If any of the covenants contained in Sections 1.1, 1.2 or 1.3,
or any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
 
1.5 Extension of Term of Covenants Following Violation The period during which
the prohibitions of Section 1.2 are in effect shall be extended by any period or
periods during which the Executive is in violation of Section 1.2
 
1.6 Choice of Forum and Modification by Court. It is agreed that any court
anywhere in the world has jurisdiction to hear the particular issues of Section
1.1 or 1.2. If any of the covenants contained in Section 1.1 and 1.2 are held to
be unenforceable, the parties agree that the court making such determination
shall have the power to revise or modify such provision to make it enforceable
to the maximum extent permitted by applicable law and, in its revised or
modified form, said provision shall then be enforceable.
 
1.7 Modification by One Court Not to Affect Covenants in Another Country. The
parties hereto intend to and hereby confer jurisdiction only to enforce the
specific covenants contained in Sections 1.1. and 1.2 upon the courts of any
country within the geographical scope of such covenants. In the event that the
courts of any one or more of such countries hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties’ hereto that such determination not bar or in any way
affect the Employer’s right to the relief provided above in the courts of any
other countries within the geographical scope of such covenants as to breaches
of such covenants in such other respective jurisdictions, the above covenants as
they relate to each country being for this purpose severable into diverse and
independent covenants 
 
Other terms and conditions of the labour employment. As regards all the other
terms and conditions not specified in this letter, express reference is made to
the National Contract.


FOSTER WHEELER CONTINENTAL EUROPE
THE EXECUTIVE
   
BY
     
NAME: Antonio Vietti
NAME: Umberto della Sala
   
TITLE: Human Resources Director
 

 
 
 

--------------------------------------------------------------------------------

 